ORDER
On July 29, 1991, the court notified the parties that rehearing en banc had been granted in these four cases. Rehearing shall be stayed in Moore and Bradley, as those cases raise the jurisdiction issue as to whether the attorney general or the sentencing judge has jurisdiction to give credit on the sentence. This stay shall remain in effect pending hearing and disposition of United States v. Wilson, 916 F.2d 1115 (6th Cir.1990), cert. granted, — U.S. —, 112 S.Ct. 48, 116 L.Ed.2d 26 (1991).
Moreland and Wickman, however, also raise a jail time credit issue. These two cases shall be argued before the court en banc on January 6, 1992, at 9:00 a.m. in St. Louis, Missouri. The parties’ arguments shall be limited to the issue of jail time credit.